 

Exhibit 10.3

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (“Agreement”), dated as of December 19, 2019,
is made by and between Trinity Place Holdings Inc., a Delaware corporation (the
“Company”) and the investors set forth on Schedule A hereof (collectively, the
“Investors” and each, an “Investor”).

 

W I T N E S S E T H

 

WHEREAS, the Company has entered into that certain Warrant Agreement dated as of
the date hereof (the “Warrant Agreement”) between the Company and the Investors,
pursuant to which the Company may from time to time be obligated to issue shares
(the “Shares”) of the Company’s common stock, par value $0.01 per share (the
“Common Stock”) on the terms set forth therein; and

 

WHEREAS, in connection with the Warrant Agreement, the Company has agreed to
provide registration rights to the Investors with respect to the Shares.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

 

Article I


 

Certain Definitions

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)               The term “Affiliate” means, with respect to any Person, any
other Person directly or indirectly controlling, controlled by, or under common
control with, such Person; provided that, for the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

(b)               The term “Board” means the Board of Directors of the Company.

 

(c)               The term “Commission” means the United States Securities and
Exchange Commission or any successor agency.

 

(d)               The term “Exchange Act” means the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.

 

(e)               The term “Person” (but not “person”) means any individual,
firm, corporation, partnership, limited liability company, trust or other
entity, and shall include any successor (by merger or otherwise) of such entity.

 



1

 

 

(f)                The term “Purchase Price” means $6.50 per Share.

 

(g)               The term “Securities Act” means the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.

 

Any terms used in this Agreement and not defined herein shall have the meanings
given such terms in the Warrant Agreement.

 

Article II


 

Registration of Common Stock; Indemnification

 

Section 2.01      Registrable Securities. For the purposes of this Agreement,
“Registrable Securities” means the Shares; provided that (i) any Shares of
Common Stock will cease to be Registrable Securities, and (ii) the Company will
not be obligated to maintain the effectiveness of the Shelf Registration
Statement (as defined below), and the Company’s obligations under Section 2.02
hereof will cease, with respect to the Registrable Securities of a holder
thereof (a “Holder”) following the date on which (a) all such securities have
been sold or otherwise transferred by the Holders thereof pursuant to an
effective registration statement; or (b) all such securities are sold in
accordance with Rule 144 (or any successor provision) promulgated under the
Securities Act.

 

Section 2.02      Registration. Within ninety (90) days following the date of
the issuance of any Shares, the Company shall prepare and file a resale
registration statement on Form S-3 or another applicable form, if Form S-3 is
not then available, registering offers and sales of Registrable Securities held
by the Investors and any Affiliated Purchasers pursuant to Rule 415 under the
Securities Act (such registration statement together with all exhibits thereto
and any post-effective amendment thereto that becomes effective, the “Shelf
Registration Statement”). The Company may supplement the Shelf Registration
Statement from time to time to register securities other than Registrable
Securities for sale for the account of any Person; provided, however, that such
supplement will be permitted only so long as the Commission rules provide that
such supplement does not give the Commission the right to review the Shelf
Registration Statement; provided further that such supplement does not adversely
affect the rights of any Holder. Notwithstanding the foregoing or anything to
the contrary in this Article II, if the Company grants registration rights to
one or more other holders of its Common Stock that are more favorable to such
holders than the registration rights granted hereunder, with respect to
underwritten offerings or otherwise, the Company and holders of a majority of
the Registrable Securities hereunder shall in good faith amend this Agreement to
reflect such more favorable terms as reasonably as practicable.

 

Section 2.03      Registration Procedures. In connection with the registration
of any Registrable Securities under the Securities Act as provided in this
Article II, the Company will use its best efforts to:

 

(a)               cause the Shelf Registration Statement (and any other related
registrations, qualifications or compliances as may be reasonably requested and
as would permit or facilitate the sale and distribution of all Registrable
Securities until the distribution thereof is complete) to become effective as
soon as practicable following the filing thereof
(the “Scheduled Effective Date”);

 



2

 

 

(b)               prepare and file with the Commission the amendments and
supplements to the Shelf Registration Statement and the Prospectus (as defined
below) used in connection therewith and take all other actions as may be
necessary to keep the Shelf Registration Statement continuously effective until
the disposition of all securities in accordance with the intended methods of
disposition by the Holder or Holders thereof set forth in the Shelf Registration
Statement is completed, and to comply with the provisions of the Securities Act
(to the extent applicable to the Company) with respect to the dispositions;

 

(c)               (i) at least five (5) Business Days before filing with the
Commission, furnish to each Holder and its counsel (if any) copies of all
documents proposed to be filed with the Commission in connection with such
registration, which documents will be subject to the review and reasonable
comment of such Holder and its counsel; (ii) furnish to each Holder of
Registrable Securities a reasonable number of copies of the Shelf Registration
Statement, of each amendment and supplement thereto, and of the Prospectus
included in the Shelf Registration Statement (including each preliminary
prospectus), in conformity with the requirements of the Securities Act, and the
other documents (including exhibits to any of the foregoing), as the Holder may
reasonably request, in order to facilitate the disposition of the Registrable
Securities owned by such Holder; (iii) respond as promptly as practicable to any
comments received from the Commission with respect to each Shelf Registration
Statement or any amendment thereto and, as promptly as reasonably possible; and
(iv) provide the Holders true and complete copies of all correspondence from and
to the Commission relating to such Shelf Registration Statement that pertains to
the Holders as “Selling Stockholders” but not any comments that would result in
the disclosure to the Holders of material and non-public information concerning
the Company.

 

(d)               register or qualify the Registrable Securities covered by the
Shelf Registration Statement under the securities or “blue sky” laws of the
various states as any Holder reasonably requests and do any and all other acts
and things that may be necessary or reasonably advisable to enable a Holder to
consummate the disposition in such states of the Registrable Securities owned by
such Holder, except that the Company will not be required to qualify generally
to do business as a foreign corporation in any jurisdiction wherein it would
not, but for the requirements of this Section 2.03(d), be obligated to be
qualified, or to subject itself to taxation in any such jurisdiction;

 

(e)               provide a transfer agent and registrar for the Registrable
Securities covered by the Shelf Registration Statement not later than the
effective date of the Shelf Registration Statement;

 



3

 

 

(f)                notify the Holders promptly, and confirm such notice in
writing, (i)(A) when a prospectus as contained in the Shelf Registration
Statement (a “Prospectus”) or any Prospectus supplement or post-effective
amendment has been filed, and (B) with respect to a Shelf Registration Statement
or any post-effective amendment, when the same has become effective, (ii) of the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of a Shelf Registration Statement
or the initiation of any proceedings for that purpose, (iii) of the receipt by
the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, (iv) of the existence of any fact or the happening
of any event that makes any statement made in such Shelf Registration Statement
or related Prospectus or any document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or which requires the making
of any changes in such Shelf Registration Statement, Prospectus or documents so
that, in the case of the Shelf Registration Statement, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
and that in the case of the Prospectus, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (v) of the Company’s
reasonable determination that a post-effective amendment to a Shelf Registration
Statement would be appropriate, or (vi) of any request by the Commission or
other governmental authority for amendments or supplements to a Shelf
Registration Statement or related Prospectus or for additional information that
pertains to the Holders as “Selling Stockholders” or the “Plan of Distribution”;

 

(g)               enter into customary agreements (including, in the event the
Holders elect to engage an underwriter in connection with the Shelf Registration
Statement, an underwriting agreement containing customary terms and conditions)
and take all other actions as may be reasonably required in order to expedite or
facilitate the disposition of Registrable Securities; provided, however, that
the Company will not be liable for any underwriter’s fees, commissions and
discounts or similar expenses; and

 

(h)               make every reasonable effort to obtain the withdrawal of any
order suspending the effectiveness of the Shelf Registration Statement or any
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction, at the earliest possible time.

 

Section 2.04       Rule 144. With a view to making available to the Holders the
benefits of certain rules and regulations of the Commission that at any time
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to:

 

(a)               make and keep public information available, as those terms are
understood and defined in Rule 144 promulgated under the Securities Act;

 

(b)               file with the Commission in a timely manner all reports and
other documents required of the Company under the Exchange Act;

 

(c)               so long as a Holder owns any unregistered Registrable
Securities, furnish to the Holder upon any reasonable request a written
statement by the Company as to its compliance with the public information
requirements of Rule 144 promulgated under the Securities Act and/or the
Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and any other reports and documents of the Company as the Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing a Holder to sell any Registrable Securities without
registration (excluding any reports or documents of the Company that the
Company, in its sole discretion, deems confidential); and

 



4

 

 

(d)               take such further action as any Holder may reasonably request
to enable such Holder to sell such Shares without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act, including providing any legal opinions
relating to such sale pursuant to Rule 144.

 

Section 2.05      Registration and Selling Expenses. All expenses incurred by
the Company in connection with the Company’s performance of or compliance with
this Article II, including, without limitation, (i) all Commission registration
and filing fees, (ii) blue sky fees and expenses, (iii) all necessary printing
and duplicating expenses, and (iv) all fees and disbursements of counsel and
accountants retained on behalf of the Company, will be paid by the Company. Each
Holder may, at its election, retain its own counsel and other representatives
and advisors as it chooses at its own expense; provided that the Company will
pay the reasonable fees and expenses of one counsel to the Holders incurred as
part of reviewing the Shelf Registration Statement and any Prospectuses and
amendments related thereto.

 

Section 2.06      Registration Statement Not Declared Effective. The Company and
the Holders agree that the Holders will suffer damages if (i) a Shelf
Registration Statement is not declared effective by the Commission on or prior
to the Scheduled Effective Date, or (ii) the length or frequency of Black-Out
Periods (as defined below) exceed the limits set forth in Section 2.07(a)
hereof. The Company and the Holders further agree that it would not be feasible
to ascertain the extent of such damages with precision. Accordingly, (x) if the
Shelf Registration Statement is not declared effective by the Commission on or
prior to the Scheduled Effective Date and on such date or at any time thereafter
the Company is not diligently and in good faith making commercially reasonable
efforts to have the Shelf Registration Statement declared effective, the Company
shall pay an amount in cash as liquidated damages to each Holder equal to one
percent (1%) of the Purchase Price of the Shares held by such Holder for each
thirty (30) day period after the Scheduled Effective Date during which the
Company is failing to make such efforts, up to a maximum of four percent (4%);
and (y) during the continuance of a Black-Out Period beyond the limits set forth
in Section 2.07(a) hereof, the Company shall pay an amount in cash as liquidated
damages to each Holder equal to one percent (1%) of the Purchase Price of the
Shares held by such Holder for each thirty (30) day period during the
continuance of a Black-Out Period beyond such limits, pro-rated as applicable
for any partial month, up to a maximum of four percent (4%).

 



5

 

 

Section 2.07      Certain Obligations of Holders.

 

(a)               Each Holder agrees that, upon receipt of any notice from the
Company of (i) the happening of any event of the kind described in Sections
2.03(f)(i)(A), 2.03(f)(ii), 2.03(f)(iii), 2.03(f)(iv), 2.03(f)(v) or 2.03(f)(vi)
hereof, or (ii) a determination by the Board that it is advisable to suspend use
of the Prospectus for a discrete period of time due to pending corporate
developments such as negotiation of a material transaction which the Company in
its sole discretion after consultation with legal counsel, determines it would
be obligated to disclose in the Shelf Registration Statement, which disclosure
the Company believes would be premature or otherwise inadvisable at such time or
would have a material adverse effect on the Company and its stockholders, such
Holder will forthwith discontinue disposition of such Registrable Securities
pursuant to the Shelf Registration Statement or Prospectus until such Holder’s
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 2.03(b) hereof, or until such Holder is advised in writing by the
Company that the use of the applicable Prospectus may be resumed and has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus. The period of time
in which the use of a Prospectus or Shelf Registration Statement is so suspended
shall be referred to as a “Black-Out Period.” The Company agrees to so advise
such Holder promptly of the commencement and termination of any such Black-Out
Period, and the Holders agree to keep the fact of such Black-Out Period
confidential. The Company shall not impose a Black-Out Period under this Section
2.07 for more than ninety (90) consecutive days and not more than twice in any
given twelve (12) month period; provided, that at least sixty (60) days must
pass between Black-Out Periods and the total aggregate length of all Black-Out
Periods within any twelve (12) month period shall not exceed one hundred and
twenty (120) days. Notwithstanding the foregoing, the Company may suspend use of
any Shelf Registration Statement if the Commission’s rules and regulations
prohibit the Company from maintaining the effectiveness of a Shelf Registration
Statement because its financial statements are stale at a time when its fiscal
year has ended or it has made an acquisition reportable under Item 2.01 of Form
8-K or any other similar situation until the Company’s Form 10-K has been filed
or a Form 8-K, including any required pro forma or historical financial
statements, has been filed, respectively (provided that the Company shall use
its reasonable best efforts to cure any such situation as soon as possible so
that the Shelf Registration Statement can be used at the earliest possible
time).

 

(b)               As a condition to the closing and to the inclusion of its
Registrable Securities, each Holder will furnish to the Company the information
regarding the Holder as is legally required in connection with any registration,
qualification or compliance referred to in this Article II.

 

(c)               Each Holder hereby covenants with the Company not to make any
sale of the Registrable Securities pursuant to the Shelf Registration Statement
without effectively causing the prospectus delivery requirements under the
Securities Act to be satisfied.

 

(d)               Each Holder acknowledges and agrees that the Registrable
Securities sold pursuant to the Shelf Registration Statement are not
transferable on the books of the Company unless the stock certificate submitted
to the transfer agent evidencing the Registrable Securities, if applicable, is
accompanied by a certificate reasonably satisfactory to the Company to the
effect that (i) the Registrable Securities have been sold in accordance with
this Agreement and the Shelf Registration Statement and (ii) the requirement of
delivering a current prospectus has been satisfied.

 

(e)               Each Holder is hereby advised that the anti-manipulation
provisions of Regulation M under the Exchange Act may apply to sales of the
Registrable Securities offered pursuant to the Shelf Registration Statement and
agrees not to take any action with respect to any distribution deemed to be made
pursuant to the Shelf Registration Statement that constitutes a violation of
Regulation M under the Exchange Act or any other applicable rule, regulation or
law.

 



6

 

 

(f)                The rights to cause the Company to register Registrable
Securities granted to the Holders by the Company under Section 2.02 hereof may
be assigned in whole or in part by a Holder in connection with the transfer of
such Registrable Securities; provided, that: (i) the transfer of the Registrable
Securities and the rights to register such Registrable Securities are effected
in accordance with applicable securities laws, (ii) the transfer involves not
less than fifty percent (50%) of the Shares, (iii) the Holder gives prior
written notice to the Company, and (iv) the transferee agrees to comply with the
terms and provisions of this Agreement in a written instrument reasonably
satisfactory in form and substance to the Company and its counsel. Except as
specifically permitted by this Section 2.07, the rights of a Holder with respect
to Registrable Securities will not be transferable to any other Person, and any
attempted transfer will cause all rights of the Holder to registration of
Registrable Securities under this Article II to be forfeited, void ab initio and
of no further force and effect.

 

(g)               With the written consent of the Company and each Holder
affected or potentially affected by such proposed waiver, any provision of
Sections 2.01, 2.02, 2.03, 2.04, 2.05, 2.06, 2.07 or 2.08 hereof may be waived
(either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely). Upon
the effectuation of each waiver, the Company will promptly give written notice
thereof to such Holders.

 

(h)               If any Warrants (as defined in the Warrant Agreement) are
transferred pursuant to the terms thereof, the transferee shall be deemed an
Investor for all purpose hereunder. The Company and the applicable transferee
shall execute a joinder to this Agreement whereupon the transferee agrees to be
bound by the terms and obligations set forth herein.

 

Section 2.08      Indemnification.

 

(a)               By the Company. The Company agrees to indemnify, to the
fullest extent permitted by law, each Holder of Registrable Securities being
sold, its directors, officers, employees, members, managers, partners, agents,
and each other Person, if any, who controls (within the meaning of the
Securities Act and the rules and regulations thereunder) such Holder (each, an
“Indemnified Person”) against all losses, claims, damages, liabilities, and
expenses (including legal fees and expenses and all costs incident to
investigation or preparation with respect to such losses, claims, damages,
liabilities, and expenses and to reimburse such Indemnified Person for such
costs as incurred) (collectively, the “Losses”) caused by, resulting from, or
relating to any untrue or alleged untrue statement of material fact contained in
the Shelf Registration Statement, Prospectus, or preliminary prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or a fact necessary to make the
statements therein not misleading, except insofar as the same are caused by or
contained in any information furnished to the Company by or on behalf of such
Holder in writing expressly for use therein or by such Holder’s failure to
deliver a copy of the Shelf Registration Statement or Prospectus or any
amendments or supplements thereto after the Company has furnished such Holder
with a sufficient number of copies of the same and notified such Holder of such
obligation. In connection with an underwritten offering and without limiting any
of the Company’s other obligations under this Agreement, the Company shall
indemnify such underwriters, their officers, directors, employees, and agents
and each Person who controls (within the meaning of the Securities Act and the
rules and regulations thereunder) such underwriters or such other Indemnified
Person to the same extent as provided above with respect to the indemnification
of the Holders of Registrable Securities being sold.

 



7

 

 

(b)               By the Investors. In connection with any registration
statement in which a Holder of Registrable Securities is participating pursuant
to this Agreement, each such Holder will, if requested, furnish to the Company
in writing information regarding such Holder’s ownership of Registrable
Securities and, to the extent permitted by law, shall, severally and not
jointly, indemnify the Company, its directors, and each Person who controls
(within the meaning of the Securities Act and the rules and regulations
thereunder) the Company against all Losses caused by, resulting from, or
relating to any untrue or alleged untrue statement of material fact contained in
the Shelf Registration Statement, Prospectus, or preliminary prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is caused by and contained in such information so furnished to the
Company in writing by or on behalf of such Holder expressly for use therein;
provided, however, that each Holder’s obligation to indemnify the Company
hereunder shall be apportioned between each Holder based upon the net amount
received by each Holder from the sale of Registrable Securities, as compared to
the total net amount received by all of the Holders of Registrable Securities
sold pursuant to such registration statement, no such Holder being liable to the
Company in excess of such apportionment; and provided further that each Holder’s
obligation to indemnify the Company hereunder shall be apportioned between each
Holder as is appropriate to reflect the relative fault of such Holder on the one
hand, and of each other Holder on the other, in connection with the statements
or omissions that resulted in such Losses. The relative fault of each Holder on
the one hand, and each other Holder on the other, shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by such Holder and the parties’
relevant intent, knowledge, information and opportunity to correct or prevent
such statement or omission.

 

(c)               Notice. Any Person entitled to indemnification hereunder shall
give prompt written notice to the indemnifying party of any claim with respect
to which its seeks indemnification; provided, however, that the failure to give
such notice shall not release the indemnifying party from its obligation, except
to the extent that the indemnifying party has been materially prejudiced by such
failure to provide such notice.

 



8

 

 

(d)               Defense of Actions. In any case in which any such action is
brought against any indemnified party and it notifies an indemnifying party of
the commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party will not (so long as it shall continue to have
the right to defend, contest, litigate, and settle the matter in question in
accordance with this paragraph) be liable to such indemnified party hereunder
for any legal or other expense subsequently incurred by such indemnified party
in connection with the defense thereof other than reasonable costs of
investigation, supervision, and monitoring (unless such indemnified party
reasonably objects to such assumption on the grounds that there may be defenses
available to it that are different from or in addition to the defenses available
to such indemnifying party or if a conflict or potential conflict of interest
exists, in either of which event the indemnified party shall be reimbursed by
the indemnifying party for the expenses incurred in connection with retaining
separate legal counsel). An indemnifying party shall not be liable for any
settlement of an action or claim effected without its consent, which consent
shall not be unreasonably withheld, conditioned or delayed. The indemnifying
party shall lose its right to defend, contest, litigate, and settle a matter if
it shall fail diligently to contest such matter (except to the extent settled in
accordance with the next following sentence). No matter shall be settled by an
indemnifying party without the consent of the indemnified party (which consent
shall not be unreasonably withheld, conditioned or delayed). The indemnifying
party shall not, without the prior written consent of an indemnified party
(which consent shall not be unreasonably withheld, conditioned or delayed),
effect any settlement of any pending or threatened proceedings in respect of
which indemnity has been sought hereunder by such indemnified party unless (i)
such settlement includes an unconditional release of such indemnified party in
form and substance satisfactory to such indemnified party from all liability on
the claims that are the subject matter of such proceedings and (ii) such
settlement does not include any statement as to or any admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

 

(e)               Jointly Indemnifiable Claims. Given that an Indemnified Person
may be entitled to indemnification (a “Jointly Indemnifiable Claim”) from both
the Company, pursuant to this Agreement, and from any other Person, whether
pursuant to applicable law, any indemnification agreement, the organizational
documents of such Person or otherwise (the “Indemnitee-Related Entities”), the
Company acknowledges and agrees that the Company shall be fully and primarily
responsible for the payment to the Indemnified Person in respect of
indemnification and advancement of expenses in connection with any such Jointly
Indemnifiable Claim, pursuant to and in accordance with the terms of this
Agreement, irrespective of any right of recovery the Indemnified Person may have
from the Indemnitee-Related Entities. Under no circumstance shall the Company be
entitled to any right of subrogation or contribution by the Indemnitee-Related
Entities and no right of recovery the Indemnified Person may have from the
Indemnitee-Related Entities shall reduce or otherwise alter the rights of the
Indemnified Person or the obligations of the Company hereunder. In the event
that any of the Indemnitee-Related Entities shall make any payment to the
Indemnified Person in respect of indemnification or advancement of expenses with
respect to any Jointly Indemnifiable Claim, the Indemnitee-Related Entity making
such payment shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnified Person against the Company, and the
Indemnified Person shall execute all papers reasonably required and shall do all
things that may be reasonably necessary to secure such rights, including the
execution of such documents as may be necessary to enable the Indemnitee-Related
Entities effectively to bring suit to enforce such rights. Each of the
Indemnitee-Related Entities shall be third-party beneficiaries with respect to
this Section 2.08(e), entitled to enforce this Section 2.08(e) against the
Company as though each such Indemnitee-Related Entity were a party to this
Agreement.

 

(f)                Survival. The indemnification provided for under this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and will survive the transfer of
the Registrable Securities and the termination of this Agreement.

 



9

 

 

(g)               Contribution. If recovery is not available under the foregoing
indemnification provisions for any reason or reasons other than as specified
therein, any Person who would otherwise be entitled to indemnification by the
terms thereof shall nevertheless be entitled to contribution with respect to any
Losses with respect to which such Person would be entitled to such
indemnification but for such reason or reasons. In determining the amount of
contribution to which the respective Persons are entitled, there shall be
considered the Persons’ relative knowledge and access to information concerning
the matter with respect to which the claim was asserted, the opportunity to
correct and prevent any statement or omission, and other equitable
considerations appropriate under the circumstances, including the relative fault
of such Person, in connection with the statements or omissions that resulted in
Losses. The relative fault of each Person shall be determined by reference to,
among other things, whether any untrue or any alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by such Person and the parties’ relevant intent,
knowledge, information and opportunity to correct or prevent such statement or
omission. It is hereby agreed that it would not necessarily be equitable if the
amount of such contribution were determined by pro rata or per capita
allocation. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.
Notwithstanding the foregoing, the Investors and any Affiliate of such Investors
shall not be required to make a contribution in excess of (i) the net amount
received by such Investors (or their respective Affiliates) from the sale of
Registrable Securities.

 

Article III


 

Miscellaneous

 

Section 3.01      Inconsistent Agreements. Without the prior written consent of
the Investors, the Company shall not enter into any registration rights
agreement that conflicts, or is inconsistent, with the provisions of Article II
hereof.

 

Section 3.02      Specific Performance. Each of the Investors and the Company
acknowledge and agree that, in the event of any breach of this Agreement, the
non-breaching party or parties would be irreparably harmed and could not be made
whole by monetary damages. The Investors and the Company hereby agree that, in
addition to any other remedy to which the Investors may be entitled at law or in
equity, the Investors shall be entitled to compel specific performance of this
Agreement in any action instituted in any court of the United States or any
state thereof having subject matter jurisdiction for such action.

 

Section 3.03      Headings. The headings in this Agreement are for convenience
of reference only and shall not control or affect the meaning or construction of
any provisions hereof.

 

Section 3.04      Entire Agreement. Except for the Warrant Agreement, this
Agreement (a) constitutes the entire agreement and understanding of the parties
hereto in respect of the subject matter contained herein, and there are no
restrictions, promises, representations, warranties, covenants, conditions, or
undertakings with respect to the subject matter hereof, other than those
expressly set forth or referred to herein, and (b) amends and supersedes all
prior agreements and understandings between the parties hereto with respect to
the subject matter hereof.

 



10

 

 

Section 3.05     Notices. All notices and other communications hereunder shall
be in writing and shall be delivered personally, by next-day courier, by
electronic or facsimile transmission, or telecopied with confirmation of receipt
to the parties at the addresses specified below (or at such other address for a
party as shall be specified by like notice; provided that notices of change of
address shall be effective only upon receipt thereof). Any such notice shall be
effective upon receipt, if personally delivered, delivered by electronic or
facsimile transmission, or telecopied, or one day after delivery to a courier
for next-day delivery.

 

If to the Company, to:

 

Trinity Place Holdings Inc.

340 Madison Avenue

New York, New York 10173
Attention: Chief Executive Officer and Chief Financial Officer

Email: matt.messinger@tphs.com and steven.kahn@tphs.com

 

with a copy (which shall not constitute notice) to:

 

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036
Attention: John Bessonette
Email: jbessonette@kramerlevin.com

 

If to the Investors or the Holder(s), to:

 

The names and addresses on Schedule A, or at such other address as such Investor
or Holder shall have specified to the Company in writing.

 

Section 3.06     Governing Law; Venue. THIS AGREEMENT WILL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK. EACH
HOLDER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF, AND VENUE IN, THE
UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH
SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C)
EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 3.06.

 



11

 

 

Section 3.07     Severability. The invalidity, illegality, or unenforceability
of one or more of the provisions of this Agreement in any jurisdiction shall not
affect the validity, legality, or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality, or enforceability of
this Agreement, including any such provision, in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.

 

Section 3.08     Successors; Assigns. The provisions of this Agreement shall be
binding upon the parties hereto and their respective heirs, successors, and
permitted assigns, including, without limitation and without the need for an
express assignment or assumption, any successor in interest to an Investor,
whether by a sale of all or substantially all of its assets, merger,
consolidation, or otherwise. Neither this Agreement nor the rights or
obligations of any party hereunder may be assigned, except as otherwise provided
in this Agreement. Any such attempted assignment in contravention of this
Agreement shall be void and of no effect.

 

Section 3.09      No Third-Party Beneficiaries. Nothing in this Agreement
creates in any Person not a party to this Agreement (other than permitted
assignees and a Person indemnified pursuant to Section 2.08 hereof with respect
to such indemnification rights and any Holders of the Registrable Securities
with respect to the rights to which they are entitled hereunder) any legal or
equitable right, remedy or claim under this Agreement, and this Agreement is for
the exclusive benefit of the parties hereto.

 

Section 3.10      Amendments. This Agreement may not be amended, modified, or
supplemented unless such modification is in writing and signed by the Company
and each Investor.

 

Section 3.11      Waiver. Any waiver (express or implied) of any default or
breach of this Agreement shall not constitute a waiver of any other or
subsequent default or breach.

 

Section 3.12      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same Agreement and will become effective when
counterparts have been signed by each of the parties and delivered to the other
party (including via facsimile or other electronic transmission), it being
understood that each party need not sign the same counterpart.

 

[SIGNATURE PAGE FOLLOWS]

 





 

 

IN WITNESS WHEREOF, the undersigned hereby agree to be bound by the terms and
provisions of this Registration Rights Agreement as of the date first above
written.

 

 

 

TRINITY PLACE HOLDINGS INC.       By: /s/ Steven Kahn   Name:  Steven Kahn  
Title:    Chief Financial Officer

 



[Signature Page to Registration Rights Agreement]

 





 

 

  TPHS LENDER LLC       By: /s/ Joshua D. Morris   Name: Joshua D. Morris  
Title:   Manager

 



[Signature Page to Registration Rights Agreement]

 





 

 

Schedule A

 

Name of Investor

Address

 

TPHS Lender LLC

520 Madison Avenue, 30th Floor

New York, New York 10022

 

with a copy (which shall not constitute notice) to:

 

Dechert LLP

1095 Avenue of the Americas

New York, New York 10036

Attention: Lindsay Flora & Adam Rosenthal

Email: Lindsay.Flora@dechert.com &
Adam.Rosenthal@dechert.com

 





 

 